DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Species III, FIGs. 10-12, and claims 1, 6-12, and 14-20 in the reply filed on 03/09/2021 is acknowledged. The traversal is on the ground(s) that distributed gap features are not mutually exclusive to the vast majority of the claims presented and do not pose a serious burden on the Office for examination purpose.  This is not found persuasive because non-elected claims, which are exclusive to the non-elected species, require further search and consideration, which is a serious burden on the examiner. Claims 2-5, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 17-19 do not read on the elected species. Accordingly, claims 17-19 are withdrawn. In this Office Action, claims 1, 6-12, 14-16, and 20 are fully examined, and claims 2-5, 13, and 17-19 are withdrawn from consideration. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/11/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the series of magnetic gaps are respectively spaced from the main winding section in the magnetic core structure” as recited in claim 14 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claims 1, 12, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (U.S. PG. Pub. No. 2010/0013587 A1).
With respect to claim 1, Yan et al., hereinafter referred to as “Yan,” teaches an inductor component assembly 1100 (FIGs. 23-24) comprising: 
a plurality of conductive windings 604 each comprising a planar main winding section (winding section 608, FIG. 18 for illustration purpose only) and opposing winding legs (legs 608 and 610, FIG. 18 for illustration purpose only) extending perpendicularly from the planar main winding section; 
an integrated magnetic core structure 702, 730, and 1104 accepting each of the plurality of conductive windings in a spaced apart, non-magnetically coupled arrangement with respect to one another;
wherein the integrated magnetic core structure includes a series of magnetic gaps 752 each being respectively centered on one of the planar main winding sections; and 
wherein the ends (ends 614, FIG. 18 for illustration purpose only) of the opposing winding legs are turned inwardly on a bottom side wall (lower side surface) of the integrated magnetic core structure to define surface mount terminations for connection to a circuit board (not expressly shown) (paras. [0091], [0116]-[0117]). 
With respect to claim 12, Yan teaches the inductor component of claim 1, wherein the series of magnetic gaps includes air gaps or filled physical gaps (para. [0117]). 
With respect to claim 15, Yan teaches the inductor component of claim 1, wherein the surface mount terminations project from the bottom side wall (para. [0117]). 
With respect to claim 16, Yan teaches the inductor component of claim 1, wherein the series of magnetic gaps include magnetic gaps (gaps below winding section 608, not expressly shown) extending beneath the main winding section of each conductive winding (para. [0117]). 
With respect to claim 20, Yan teaches the inductor component of claim 1, wherein the inductor component defines a power inductor (para. [0120]).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yan.
With respect to claim 6, Yan teaches the inductor component assembly of claim 1. Yan does not expressly teach, in the embodiment of FIGs. 23-24, the magnetic core structure is a single core piece including the series of magnetic gaps each respectively centered on one of the planar main winding sections. 

With respect to claim 7, Yan teaches the inductor component assembly of claim 6, wherein the series of magnetic gaps includes a first series of magnetic gaps extending on a top side wall of the single magnetic core piece above the main winding section of each winding, and a second series of magnetic gaps extending on a bottom side wall of the single magnetic core below the main winding section of each winding (paras. [0068] and [0117]). 
With respect to claim 8, Yan teaches the inductor component assembly of claim 6, wherein the series of magnetic gaps includes air gaps (paras. [0068] and [0117]). 

10.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yan, as applied to claim 1 above, and further in view of Dadafshar et al. (U.S. PG. Pub. No. 2006/0145800 A1).
With respect to claim 9, Yan teaches the inductor component of claim 1. Yan does not expressly teach the magnetic core structure includes opposed longitudinal side walls and a series of slots in each of the longitudinal side walls, each of the series of slots receiving a respective one of the winding legs of a respective one of the plurality of conductive windings. 
Dadafshar et al., hereinafter referred to as “Dadafshar,” teaches an inductor component 100 (FIGs. 1a-1d), wherein the magnetic core structure 102 includes opposed longitudinal side walls (left and right side walls) and a series of slots 110 in each of the longitudinal side walls, each of the series of slots receiving a respective one of the winding legs (legs of windings 209) 
With respect to claim 10, Yan in view of Dadafshar teaches the inductor component of claim 9, wherein each of the winding legs in the plurality of conductive windings is exposed on one of the longitudinal side walls (para. [0072]). 
With respect to claim 11, Yan teaches the inductor component of claim 1. Yan does not expressly teach the plurality of conductive windings includes seven conductive windings. 
Dadafshar teaches an inductor component 100 (FIGs. 1a-1d), wherein the plurality of conductive windings 109 includes seven conductive windings (para. [0072]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the seven conductive windings as taught by Dadafshar to the inductor component of Yan to increase functionality.

11.	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yan, as applied to claim 1 above, in view of Sutardja (U.S. PG. Pub. No. 2005/0012583 A1).
With respect to claim 14, Yan teaches the inductor component of claim 1.Yan does not expressly teach the series of magnetic gaps are respectively spaced from the main winding section in the magnetic core structure.
Sutardja teaches an inductor component (Fig. 8), wherein the series of magnetic gaps 120 and 122 are respectively spaced from the main winding section 112 and 114 in the magnetic core structure 104 (para. [0050]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic .

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837